IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,593-01


                    EX PARTE CHARLES WAYNE WARDEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 07-CR-2122-B IN THE 138TH DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

murder and one count of aggravated assault, and sentenced to sixty-five and fifteen years’

imprisonment, respectively. The Thirteenth Court of Appeals affirmed his convictions. Warden v.

State, No. 13-09-00116-CR (Tex. App.— Corpus Christi–Edinburg Sept. 16, 2010)(not designated

for publication).

        Applicant contends that his trial and appellate counsel rendered ineffective assistance. On

March 22, 2017, we denied this application based on the trial court’s findings after a hearing.
                                                                                                    2

Subsequently, Applicant filed a request to reconsider, on our own motion, our ruling and requested,

among other things, time to file objections to the trial court’s findings and time for this Court to

review all of the exhibits; specifically, State’s Exhibit 29. Therefore, we reconsidered the original

disposition, and held this application, allowing the Court time to review the complete record.

       On May 18, 2018, this Court received State’s Exhibit 29. After reviewing the entire record,

including State’s Exhibit 29, we are not persuaded that Applicant is entitled to relief, nor do we

conclude that the exhibit contradicts any of the habeas court’s findings of fact. Therefore, we grant

Applicant’s motion, reconsider the original disposition, and deny this application, based on the trial

court’s findings, after a hearing.



Filed: June 20, 2018
Do not publish